           Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FELIX ALVAREZ                               :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
FACILITY MANAGER T. FERGUSON,               :
MAJOR CLARK, [E] UNIT MANAGER               :
MRENEVICH, CHIEF GRIEVANCE                  :
OFFICER KERRI MOORE,                        :
Individually and in Their Official          :
Capacities, and CO/JOHN DOE                 :      NO. 20-2577


                                   MEMORANDUM

Savage, J.                                                            February 9, 2021

      Felix Alvarez, a state prisoner proceeding pro se, brings this action pursuant to 42

U.S.C. §1983 against Department of Corrections employees Facility Manager T.

Ferguson, Major Clark, [E] Unit Manager Mrenevich, Chief Grievance Officer Kerri Moore,

and Correctional Officer John Doe, in their individual and official capacities. He seeks

leave to proceed in forma pauperis. Because it appears that Alvarez is not capable of

paying the fees to commence this action, we shall grant him leave to proceed in forma

pauperis.

      After reviewing the Complaint liberally, we shall dismiss it as to Facility Manager

T. Ferguson, Major Clark, and Chief Grievance Officer Kerri Moore, and dismiss the

claims against Unit Manager Mrenevich and CO/John Doe in their official capacities only.

The claims against Mrenevich and Doe in their individual capacities will remain.
                 Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 2 of 10




                                          Factual Allegations

           Alvarez’s claims arise while he was an inmate at SCI-Phoenix.1 He asserts that he

has several “serious Mental Health disabilities” and is a “handicap[ped] inmate” with

serious medical conditions consisting of a “fractured [p]elvis with two screws in [his] left

leg,” which makes his “left leg shorter and weaker than [his] right leg”.2 He avers that he

has had multiple surgeries, and the “medical department” for the Pennsylvania

Department of Corrections had authorized him “to walk with a cane”.3

           The facts as alleged in the complaint and its attachments, which we accept as true

and from which we draw all inferences in favor of Alvarez, follow.

           Before his transfer to SCI-Phoenix, Alvarez had been incarcerated at SCI-Camp

Hill and SCI-Benner where he “received bottom bunk, bottom tier status” because of his

disability.4 When he arrived at SCI-Phoenix on October 24, 2019, Alvarez was assigned

a “top tier, top bunk” by E Unit Manager Mrenevich (“Mrenevich”) and Correctional Officer

John Doe, an E Unit block officer (“Doe”).5 Alvarez, with his cane in hand, explained his

handicap conditions to both Mrenevich and Doe, and “informed [Mrenevich] of [his]

bottom bunk status and that [he] needed to be moved down stairs”.6 Mrenevich informed




142 U.S.C. Section 1983 Civil Complaint (“Compl.”) at 12-14 (Doc. No. 2). We adopt the pagination
assigned to the Complaint by the Court’s CM/ECF system.

2   Id. at 13.

3   Id.

4   Dept. of Corrections Official Inmate Grievance (“Grievance”), Compl. Ex. A at 20.

5   Compl. at 14.

6   Grievance at 20.

                                                      2
             Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 3 of 10




Alvarez that “he would have to wait” and “they both refused to move [Alvarez] to a bottom

tier and bottom bunk.” 7 Later that day, Alvarez attempted to climb to the top bunk.

Because of his disability, his leg and pelvis “could not hold his body weight making the

entire lower portion of his body go limp and immediately he fell smashing his head on the

cell table.”8 When Alvarez tried to get up, he felt pain and was dizzy. He fell again,

banging his head on the ladder attached to the bunk.9 Alvarez was taken by wheelchair

to the infirmary where he was “kept overnight with a concussion and noticeable head and

leg injuries.”10

           The following day, Alvarez woke up in the infirmary with blurred vision, head pain,

dizziness, and lumps on his head.11 He had pain in his legs and pelvis and was prescribed

medication.12 He was released from the infirmary later that day. When he returned to E

unit, Alvarez “again informed” Mrenevich about what had happened and repeated his

request to “mov[e] to [a] bottom tier and a bottom bunk cell[.]”” Mrenevich again told him

that he would have to wait.13




7   Compl. at 14.

8   Id.

9   Id.

10   Id.

11   Id.

12   Id.

13   Id.

                                                3
                    Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 4 of 10




              Alvarez filed a grievance that day complaining that Mrenevich was deliberately

indifferent when he assigned Alvarez to a top tier cell and a top bunk despite his

complaints to him and Doe about his disability.14 Alvarez further alleges that Mrenevich

informed him he had to stay in the “same top tier top bunk cell” even after he was injured

trying to climb up to the top bunk.15

              On October 31, 2019, Major Clark denied the grievance. He found that Mrenevich

“was not ignoring or indifferent to [Alvarez’s] issue” because when Mrenevich “looked in

the system that [they] utilize, [Alvarez was] not listed as “bottom bunk.” 16 Alvarez

appealed on November 8, 2019.17 Facility Manager T. Ferguson denied the appeal on

December 6, 2019.18 On January 26, 2020, Alvarez filed a Final Appeal Grievance19 “to

the Chief Grievance officer Kerri Moore”.20                   On March 6, 2020, Moore dismissed the

appeal because it “was not submitted within fifteen (15) working days after the events

upon which claims are based.”21




14 Id.     at 15.

15   Id.

16   Initial Review Response, Compl. Ex. B at 22.

17   Appeal to Superintendent, Compl. Ex. C at 24.

18 Facility    Manager’s Appeal Response, Compl. Ex. D at 26.

19 Final     Appeal Grievance # 831570, Compl. Ex. E at 28.

20 Compl.      at 15.

21 Final     Appeal Decision Dismissal, Compl. Ex. F at 30.

                                                        4
              Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 5 of 10




           Alvarez asserts that Mrenevich and CO Doe knew about his “serious medical

handicap[] conditions but [deliberately] placed [him] in a top tier cell top bunk which

resulted” in his injuries and “even after [his] injuries again [deliberately] placed [Alvarez]

back on the top tier cell top [bunk]”22 and that their deliberate indifference caused him

“pain, suffering, physical injury and continuing emotional distress.”23 Alvarez contends

that Clark and Ferguson deliberately denied him “redress under the 1st and 14th

[A]mendment[s] to the United States Constitution by rendering [an erroneous] grievance

respon[se] rationale.”24 Alvarez contends that Moore deliberately denied him “a redress

under the 1st, 6th, and 14th [A]mendment[s] to the United States [C]onstitution by

dismissing [his] final appeal for not submitting the appeal within fifteen (15) working days

. . . .”25

           Alvarez seeks “compensatory and punitive damages in the amount of $125,000

against each defendant[]”, jointly and severally.26

                                     Standard Of Review

           In determining whether a complaint fails to state a claim under § 1915(e), a court

applies the same standard applicable to motions to dismiss under Federal Rule of Civil




22 Compl.    at 16.

23   Id. at 17.

23   Id.

24   Id.

25   Id.

26   Id.

                                               5
          Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 6 of 10




Procedure 12(b)(6). Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). The

complaint must contain sufficient facts which, accepted as true, show that the plaintiff is

entitled to relief.    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory allegations do not suffice. Id. As Alvarez is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

                                              Discussion

        To establish a claim under section 1983, a plaintiff must allege facts, which if

proven, establish: (1) the deprivation of a right secured by the Constitution or the laws of

the United States; and (2) the person depriving plaintiff of the right acted under color of

state law. West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted); Miller v. Mitchell, 598

F.3d 139, 147 (3d Cir. 2010) (citation omitted).

                                     Official Capacity Claims

        The Eleventh Amendment bars suits against a state and its agencies in federal

court that seek monetary damages. See Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 99-100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir.

2003). Because suits against state officials acting in their official capacities are actually

suits against the employing government agency, they are barred by the Eleventh

Amendment.27 A.W., 341 F.3d at 238; see also Hafer v. Melo, 502 U.S. 21, 25 (1991);

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989).




27State officials sued in their individual capacities are “persons” within the meaning of Section 1983. See
Hafer, 502 U.S. at 31. Thus, the Eleventh Amendment does not bar suits for monetary damages brought
under Section 1983 against state officials in their individual capacities. Id.

                                                    6
             Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 7 of 10




          The Pennsylvania Department of Corrections is a part of the executive branch of

the Commonwealth of Pennsylvania.          Its employees share in the Commonwealth’s

Eleventh Amendment immunity when they are sued in their official capacities. See Will,

491 U.S. at 71; see also Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000).

Because the Commonwealth has not waived its Eleventh Amendment immunity, 28

Commonwealth officials sued in their official capacities are immune from suit. Therefore,

we shall dismiss Alvarez’s damages claims against the individual defendants in their

official capacities.

                                         Grievances

          Alvarez alleges that Facility Manager T. Ferguson rejected his grievance, and

Major Clark and Chief Grievance Officer Kerri Moore rejected his appeals. Alvarez does

not allege that they played any role in or knew of his bunk and tier status that allegedly

led to his fall.

          To maintain an action against a government actor in his individual capacity, the

plaintiff must establish that the defendant was personally involved in the wrongdoing.

Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 222 (3d Cir. 2015).            He must

demonstrate that the defendant either personally directed or actually knew and

acquiesced in the wrongful conduct.           Argueta v. U.S. Immigration & Customs

Enforcement, 643 F.3d 60, 72 (3d Cir. 2011) (citing Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988)).




28   See 42 Pa. Cons. Stat. § 8521-22.

                                              7
         Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 8 of 10




       A prison official’s participation in the grievance process does not expose him to

individual liability for the conduct underlying the prisoner’s grievance. Participation in a

review of the grievance does not establish personal involvement establishing § 1983

liability. Collins v. Williams, 575 F. Supp. 2d 610, 615 (D. Del. 2008) (citing cases).

       If Alvarez is claiming his due process rights were violated because his grievances

were ignored, his claim is without merit. Prisoners do not have a constitutional right to a

grievance procedure. Nor does a state-established grievance process create a liberty

interest protected under the Fourteenth Amendment. See Owens v. Hinsley, 635 F.3d

950, 953-54 (7th Cir. 2011) (citations omitted); Geiger v. Jowers, 404 F.3d 371, 374 (5th

Cir. 2005). Furthermore, “administrative review of prison disciplinary hearings is not

constitutionally guaranteed.” Garfield v. Davis, 566 F. Supp. 1069, 1074 (E.D. Pa. 1983).

Therefore, a prisoner’s due process rights are not violated when prison officials fail to

respond to or reject his grievances. Booth v. King, 346 F. Supp. 2d 751, 761 (E.D. Pa.

2004); see also Griffin v. Vaughn, 112 F.3d 703, 708 (3d Cir. 1997) (stating that “a state

statute or regulation conferring a right is not alone enough to trigger due process”).

       Alvarez’s claims that Clark, Ferguson, and Moore violated his rights with respect

to the denial of his grievance and subsequent appeals do not give rise to a constitutional

claim. Therefore, we shall dismiss Alvarez’s claims against Major Clark, Facility Manager

T. Ferguson, and Chief Grievance Officer Kerri Moore.

             Individual Claims Against Defendants Mrenevich and Doe

       Alvarez asserts that Mrenevich and Doe knew about his “serious medical

handicap[] conditions but [deliberately] placed [him] in a top tier cell top bunk which



                                             8
             Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 9 of 10




resulted” in his injuries and “even after [Alvarez’s] injuries again [deliberately] placed [him]

back on the top tier cell top [bunk].”29

          The Eighth Amendment protection against cruel and unusual punishment extends

to the prisoner’s right to medical care. Estelle v. Gamble, 429 U.S. 97, 102-03 (1976).

Failure to provide adequate medical care violates a prisoner’s right to be free from cruel

and unusual punishment when it results from “deliberate indifference to a prisoner’s

serious illness or injury.” Id. at 104-05.

          To state an Eighth Amendment claim arising out of the failure to treat his medical

condition, Alvarez must plead sufficient facts that, if proven, would establish two

elements: (1) he had a serious medical need; and (2) prison officials were deliberately

indifferent to that need. Spruill v. Gillis, 372 F.3d 218, 235-36 (3d Cir. 2004).

          A serious medical need is “one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cnty. Corr. Institutional Inmates v. Lanzaro,

834 F.2d 326, 347 (3d Cir. 1987). A medical condition is serious when the denial or delay

of medical treatment causes unnecessary or wanton infliction of pain. Id. at 347.

          A failure to treat a serious medical need alone does not give rise to an Eighth

Amendment violation. The state actor must be deliberately indifferent for § 1983 liability

to attach.




29   Compl. at 16.

                                               9
         Case 2:20-cv-02577-TJS Document 6 Filed 02/09/21 Page 10 of 10




       Deliberate indifference to a serious medical need is shown when: (1) a doctor

intentionally inflicts pain on a prisoner; (2) a prison official denies reasonable requests for

medical treatment, exposing the inmate to undue suffering or the threat of tangible

residual injury; or (3) a doctor or an official intentionally refuses to provide care even

though he is aware of the need for such care. Spruill, 372 F.3d at 235. A prison official

is deliberately indifferent if he disregards a known excessive risk to the inmate’s health

and safety. It is not enough that the official is aware of facts from which an inference can

be drawn that the inmate is exposed to a substantial risk of serious harm. The official

must actually draw that inference. Farmer v. Brennan, 511 U.S. 825, 837-38 (1994).

       Construing Alvarez’s allegations liberally and accepting them as true, we find that

Alvarez has set forth a plausible claim for relief against Mrenevich and Doe for denying

him a bottom bunk and bottom tier in light of his medical condition. He has alleged facts

showing that Mrenevich and Doe were deliberately indifferent when they refused to assign

him to a bottom bunk despite knowing that he had a disabling condition and had been

assigned to a bottom bunk on a bottom tier at other DOC institutions.

                                        Conclusion

       Because Alvarez has not stated any cognizable claims against defendants Major

Clark and Officer Kerri Moore, the claims against them will be dismissed with prejudice.

The claims against Unit Manager Mrenevich and Correctional Officer John Doe in their

official capacities will be dismissed with prejudice, and the claims against them in their

individual capacities may proceed.




                                              10
